1. The platform in question was "used by the street railway." There *Page 591 
"the company regularly stopped its cars to take on and discharge passengers." The jury were warranted in finding upon the evidence that the defendants had adopted the platform, and invited the public to use it in getting on and off their cars. Hurlbert v. Railroad, 40 N.Y. 145, 146,152, 153; Delaware etc. R. R. v. Trautwein, 52 N. J. Law 169, 175, 176.
Having adopted the platform and invited the public to use it, it is too elementary to require discussion or citation of authority that they were bound to maintain it in a reasonably safe condition, having reference to the purposes for which they had adopted it and the uses they had invited the public to make of it. Whether it was in a reasonably safe condition for such purposes and uses, and if not, whether the plaintiff was injured in consequence, or as a result of his own negligence, were, upon the facts disclosed, questions for the jury. Bass v. Street Railway, 70 N.H. 170,172, 173. It follows that the defendants' motions for nonsuit and verdict were properly denied.
2. The requests for instructions were also properly denied. Physical contact with the car was not necessary to constitute the plaintiff a passenger and entitle him to the care due to that relation. Rogers v. Steamboat Co., 86 Me. 261; Allender v. Railway, 37 Ia. 264; Smith v. Railway, 32 Minn. 1; 4 Elliott R. R. 2460; Booth St. R'ys, s. 326; Joyce Elec. Law, s. 528. Nor, having adopted and used and invited the public to use the platform, as shown, was it important whether the company actually built it or not. No more was it material whether the platform was within or without the limits of the highway. Tobin v. Railroad, 59 Me. 183; Skottowe v. Railway, 22 Or. 430, — 16 L.R.A. 593, 598; Hutch. Car. (2d ed.), s. 519.
Exceptions overruled.
All concurred.